Case 19-34054-sgj11 Doc 1284 Filed 10/23/20   Entered 10/23/20 20:24:15       Page 1 of 4



Jason P. Kathman                                         Thomas A. Uebler
State Bar No. 24070036                                   Pro Hac Vice
PRONSKE & KATHMAN, P.C.                                  Joseph L. Christensen
2701 Dallas Pkwy, Suite 590                              Pro Hac Vice
Plano, Texas 75093                                       MCCOLLOM D’EMILIO
(214) 658-6500 – Telephone                               SMITH UEBLER LLC
(214) 658-6509 – Telecopier                              Little Falls Centre Two
Email: jkathman@pronskepc.com                            2751 Centerville Road, Suite 401
                                                         Wilmington, Delaware 19808
CO-COUNSEL FOR PATRICK DAUGHERTY                         (302) 468-5960 – Telephone
                                                         (302) 691-6834 – Facsimile

                                                         CO-COUNSEL FOR
                                                         PATRICK DAUGHERTY



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 In re:                                   §
                                          § CASE NO. 19-34054-SGJ-11
 HIGHLAND CAPITAL MANAGEMENT,             §
 L.P                                      § CHAPTER 11
                                          §
                    Debtor.               §

     APPENDIX TO PATRICK HAGAMAN DAUGHERTY’S MEMORANDUM
 OF LAW AND BRIEF IN SUPPORT OF MOTION FOR TEMPORARY ALLOWANCE
      FOR VOTING PURPOSES PURSUNANT TO BANKRUPTCY RULE 3018
Case 19-34054-sgj11 Doc 1284 Filed 10/23/20       Entered 10/23/20 20:24:15      Page 2 of 4




                                 TABLE OF CONTENTS

 Exhibit Document Description                                                    Page
 No.                                                                             Number
   1     Declaration of Patrick Daugherty in Support of Motion for Temporary     A00001-
         Allowance for Voting Purposes Pursuant to Bankruptcy Rule 3018           A00028
         (Redacted Pending Motion to Seal)
   2     Defendants’ Answer to Plaintiff’s Second Amended Verified Complaint     A00029-
                                                                                 A00099
    3     Comprehensive Compensation and Benefits Statement                      A00100-
                                                                                 A00101
    4     Correspondence from B. Collins to P. Daugherty                         A00102-
                                                                                 A00103
    5     Highland Crusader Offshore Partners, L.P. Investor Update              A00104-
                                                                                 A00160
    6     Second Amended and Restated Limited Liability Company Agreement        A00161-
          of Highland Employee Retention Assets LLC                              A00173
    7     Daugherty’s Second Amended Answer, Counterclaim and Third Party        A00174-
          Petition                                                               A00232
    8     Correspondence from J. Dondero to Wall Street Journal dated June 20,   A00233-
          2012                                                                   A00234
    9     Ashcroft Report                                                        A00235-
                                                                                 A00277
    10    Correspondence from T. Dameris to J. Dondero                           A00278-
                                                                                 A00285
    11    Offer to Purchase Statement                                            A00286-
                                                                                 A00301
    12    Third Amended and Restated Limited Liability Company Agreement of      A00302-
          Highland Employee Retention Assets LLC                                 A00313
    13    Expense Allocation Agreement                                           A00314-
                                                                                 A00318
    14    Purchase Calculation of Daugherty’s HERA Units                         A00319-
                                                                                 A00320
    15    Assignment Agreement                                                   A00321-
                                                                                 A00327
    16    Escrow Agreement                                                       A00328-
                                                                                 A00334
    17    Trial Transcript from Texas Action – January 23, 2014                  A00335-
                                                                                 A00471
    18    Trial Transcript from Texas Action – January 24, 2014                  A00472-
                                                                                 A00541
    19    Trial Transcript from Texas Action – January 28, 2014                  A00542-
                                                                                 A00646
    20    Deposition Transcript of Joshua Terry dated June 29, 2017              A00647-
                                                                                 A00727
Case 19-34054-sgj11 Doc 1284 Filed 10/23/20        Entered 10/23/20 20:24:15      Page 3 of 4




    21    Final Judgment                                                          A00728-
                                                                                  A00765
    22    Final Award                                                             A00766-
                                                                                  A00825
    23    Third Party Defendant Highland Employee Retention Assets LLC’s          A00826-
          Notice of Cash Deposit in Lieu of Supersedeas Bond and Affidavit        A00842
          Establishing Net Worth
    24    Memorandum Opinion                                                      A00843-
                                                                                  A00854
    25    Daugherty v. Highland Capital Management, L.P., 2016 WL 4446158         A00855-
          (Tex. App.—Dallas Aug. 22, 2016)                                        A00873
    26    Correspondence Related to Abrams & Bayliss Resignation                  A00874-
          (Slip Sheet Only Pending Motion to Seal)                                A00894
    27    Correspondence from K. Abrams to S. Ellington dated Dec. 2, 2016        A00895-
          (Slip Sheet Only Pending Motion to Seal)                                A00896
    28    Mandate                                                                 A00897-
                                                                                  A00899
    29    Plaintiff Highland Capital Management, L.P.’s Application for Writ of   A00890-
          Garnishment                                                             A00914
    30    Correspondence from K. Abrams to B. Jameson dated Feb. 16, 2017         A00915-
                                                                                  A00917
    31    Transcript of Hearing on Motion to Compel – April 12, 2019              A00918-
                                                                                  A00960
    32    Rulings of Court on Plaintiff’s Motion to Compel and Motions for        A00961-
          Commissions Oral Argument and Rulings of the Court on Plaintiff’s       A01058
          Motion for Status Quo Order and Defendants Motion to Dismiss Count
          IX of Second Amended Verified Complaint
    33    Telephonic Ruling of the Court on Defendants’ Motion for Reargument     A01059-
          and Defendants’ Motion for Temporary Stay of Ruling                     A01090
    34    Order Denying Application to Certify Interlocutory Appeal               A01091-
                                                                                  A01104
    35    Verified Amended Complaint                                              A01105-
                                                                                  A01154
    36    Memorandum                                                              A01155-
          (Slip Sheet Only Pending Motion to Seal)                                A01183
    37    Correspondence from M. Miller to K. Abrams dated Sept. 3, 2014          A01184-
          (Slip Sheet Only Pending Motion to Seal)                                A01186
    38    Transcript of Hearing Dated April 29, 2019                              A01187-
                                                                                  A01252
    39    Highland Partnership Agreement                                          A01253-
                                                                                  A01320
    40    Proof of Claim                                                          A01321-
                                                                                  A02530
    41    Patrick Daugherty’s Pretrial Brief                                      A02531-
                                                                                  A02606
Case 19-34054-sgj11 Doc 1284 Filed 10/23/20   Entered 10/23/20 20:24:15      Page 4 of 4




  Dated: October 23, 2020.                Respectfully submitted,

                                          /s/ Jason P. Kathman
                                          Jason P. Kathman
                                          State Bar No. 24070036
                                          Megan F. Clontz
                                          State Bar No, 24069703
                                          PRONSKE & KATHMAN, P.C.
                                          2701 Dallas Pkwy, Suite 590
                                          Plano, Texas 75056
                                          (214) 658-6500 - Telephone
                                          (214) 658-6509 – Telecopier
                                          Email: jkathman@pronskepc.com
                                          Email: mclontz@pronskepc.com

                                              -   And –

                                          Thomas A. Uebler
                                          Pro Hac Vice to be filed
                                          Joseph L. Christensen
                                          Pro Hac Vice to be filed
                                          MCCOLLUM D’EMILIO
                                          SMITH UEBLER LLC
                                          Little Falls Centre Two
                                          2751 Centerville Road, Suite 401
                                          Wilmington, Delaware 19808
                                          (302) 468-5960 – Telephone
                                          (302) 6691-6834 – Facsimile
                                          Email: tuebler@mdsulaw.com
                                          Email: jchristensen@mdsulaw.com

                                          COUNSEL FOR DEFENDANT,
                                          PATRICK HAGAMAN DAUGHERTY
